                      Case 1:18-cv-06418-GHW Document 52 Filed 08/24/20 Page 1 of 3
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 8/24/2020

                                                                             MEMORANDUM ENDORSED

                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                    STEPHANIE DE ANGELIS
Corporation Counsel                              100 CHURCH STREET                              Assistant Corporation Counsel
                                              NEW YORK, NEW YORK 10007                                  Phone: (212) 356-3513
                                                                                                          Fax: (212) 356-3509
                                                                                                        sdeangel@law.nyc.gov

                                                                              August 21, 2020

        BY ECF
        Honorable Gregory H. Woods
        United States District Court Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                          Re: Hernandez, et al v. City of New York et al.,
                              18-CV-6418 (GHW)


        Your Honor:

                       I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the Counsel of the City of New York, and attorney for defendants City
        of New York, Police Officer Manuel Siles, and Police Officer Omar Habib (hereinafter
        “defendants”) in the above-referenced matter. Defendants write to respectfully request a further
        sixty (60) day stay of this litigation, including all scheduled deadlines and discovery, in light of
        the current pandemic. Pro se plaintiffs Angel Hernandez and Ana Garcia, plaintiffs’ attorney
        James Meehan, Esq., who is representing plaintiffs for the limited purpose of taking and
        defending depositions, and co-defendant Diego Beekman Mutual Housing consent to this
        request. This is defendants’ second request for such a stay.

                       By way of background, on April 1, 2020 the Court granted defendants’ motion to
        stay and extended the deadline for the completion of fact discovery until September 7, 2020.
        (See Civil Docket Entry No. 49). However, since April 1, 2020, in light of the continuing
        COVID-19 public health crisis, the New York City Law Department continues to require that its
        non-essential employees work from home. Consequently, the challenges previously discussed in
        defendants’ April 1, 2020 Letter Motion to Stay still exist. (See Civil Docket Entry No. 48). For
        example, the accessibility problems in regards to documents and files that working from home
        creates continue to remain an issue. Specifically, while some documents can be easily accessed
        remotely by electronic means, many documents cannot be so accessed, because of variables such
        as format or size. This inaccessibility prevents the parties from having all the information
         Case 1:18-cv-06418-GHW Document 52 Filed 08/24/20 Page 2 of 3




necessary to, inter alia, fully assess cases and otherwise conduct regular business. Further, the
agencies that the parties must communicate with in this case, e.g., the courts, district attorney’s
office, the police department, and health care providers, are facing the same or even more severe
communications and access challenges as they pursue compliance with Governor Cuomo’s and
Mayor Bill de Blasio’s Executive Orders and seek to protect the health and safety of the
employees in their organizations by directing non-essential employees to work remotely. These
challenges have adversely impacted the agencies’ ability to satisfy requests for documents and
information, thus, making document and information requests next to impossible to fulfill. Such
delays and problems are expected to continue until individuals are allowed to return to their
offices. For example, the undersigned has been unable to obtain the video footage which
captures this incident from co-defendant Diego Beekman Mutual Housing due to format, size
and compatibility issues. Because the video footage captures the incident, all of the parties will
need to view it in order to fully assess this case and conduct meaningful depositions.

                Moreover, the complications in regards to actually coordinating and taking
depositions still exist because the undersigned is still working from home. First, the logistical
challenges of arranging for remote depositions are always significant, and are further
exacerbated by the added difficulty of having multiple parties join remotely from multiple
locations, as well as the added difficulty of managing parties’ different technological capabilities.
Second, preparing witnesses for depositions remotely is also logistically challenging, particularly
when it comes to the review of documents, many of which may not be saved in formats that are
easily shared via electronic means, and conferring on matters of privilege. Moreover, conducting
a deposition remotely simply fails to be an adequate substitute for an in-person deposition; courts
in this Circuit have repeatedly recognized that “an in-person deposition is also preferable in
terms of ensuring the accuracy of the depositions and interpretations” of testimony, Memory
Film Prods. v. Makara, 05 Civ. 3735, 2007 U.S. Dist. LEXIS 34110, at *10 (E.D.N.Y. May 9,
2007), and is not a solution when “testimony is being preserved for trial,” as “it is important to
have counsel present so that the examination most closely approximates that which would occur
in the courtroom.” In re Fosamax Prods. Liab. Litig., 06 MD 1789 (JFK) (JCF), 2009 U.S. Dist.
LEXIS 27209, at *30 (S.D.N.Y. Mar. 4, 2009) (collecting cases); see also Gagasoules v. MBF
Leasing LLC, 08 Civ. 2409 (ADS) (ARL), 2009 U.S. Dist. LEXIS 119001 (E.D.N.Y. Dec. 22,
2009) (finding remote deposition unfeasible given “legitimate concern about viewing the
plaintiffs’ demeanor”); see also Petaway v. Osden, 17 Civ. 0004 (VAB), 2018 U.S. Dist. LEXIS
36484, at *9 (D. Conn. Mar. 5, 2018) (remote deposition insufficient where plaintiff’s credibility
played essential role in the case”). The undersigned also notes that taking plaintiff Garcia’s
deposition remains particularly difficult as it will require a translator as well as a video
conference. Consequently, plaintiffs’ attorney James Meehan, Esq., who only recently came on
the case (see Civil Docket Entry No. 50), and is representing plaintiffs for the limited purpose of
taking and defending depositions, consents to this request.




                                                 2
                   Case 1:18-cv-06418-GHW Document 52 Filed 08/24/20 Page 3 of 3




                        Therefore, defendants respectfully request a further 60-day stay of the case.
         Defendants thank the Court for its time, and appreciate Your Honor’s understanding and
         consideration in these trying times.

                                                                             Respectfully submitted,


                                                                             Stephanie De Angelis /s
                                                                             Stephanie De Angelis
                                                                             Assistant Corporation Counsel
                                                                             Special Federal Litigation Division



         cc:     BY ECF
                 Alice Spitz
                 Attorney for Defendant Diego Beekman Mutual Housing

                 BY ECF
                 James Meehan
                 Attorney for Plaintiffs Angel Hernandez and Ana Garcia

                 BY E-MAIL
                 Angel Hernandez and Ana Garcia
                 Plaintiffs Pro Se
                 ahernandezsantos2121@gmail.com


Application granted. All deadlines in this latter are stayed for an additional sixty days The deadline for the completion of fact
discovery is extended to November 7, 2020. The deadline for the completion of all expert discovery is extended to December 22,
2020. Every party-opponent of such claim(including any counterclaim, cross-claim, or third-party claim) that intends to offer expert
testimony in respect of such claim must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by November 7, 2020. Every
party-opponent of such claim that intends to offer expert testimony in opposition to such claim must make the disclosures required
by Fed. R. Civ. P. 26(a)(2) by November 21, 2020. The deadline for submission of motions for summary judgment, if any, is
extended to January 23, 2021. The status conference scheduled for December 8, 2020 is adjourned to January 6, 2021 at 4:30 p.m.
The joint status letter requested in the case management plan and scheduling order, Dkt. No. 41, is due no later than December 30,
2020. Except as otherwise provided in this order, the case management and scheduling order entered by the Court remains in full
force and effect.


SO ORDERED.
                                                                             _____________________________________
Dated: August 22, 2020                                                              GREGORY H. WOODS
New York, New York                                                                 United States District Judge




                                                               3
